Case 9:19-cr-80056-RKA Document 26 Entered on FLSD Docket 05/10/2019 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.     19-80056-CR-ALTMAN


  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  YUJING ZHANG,

        Defendant.
  __________________________________


        UNOPPOSED MOTION TO CONTINUE PRETRIAL DEADLINES,
                   CALENDAR CALL, AND TRIAL


        Defendant, Yujing Zhang, by and through her undersigned counsel, requests

  this Court to continue all pre-trial deadlines, her calendar call on May 21, 2019, and

  her trial currently scheduled for May 28, 2019 for a period of 60 days from their

  current setting.

        1. Ms. Zhang’s case involves hundreds, if not thousands, of pages of discovery

            in the Mandarin language. The discovery also contains hundreds of files of

            Mandarin audio recordings. As a result, undersigned counsel cannot

            decipher the complex discovery without the aid of an interpreter. As such,

            undersigned counsel is in need of additional time to review the discovery,

            which is only in very preliminary stages at this point. Undersigned counsel

            also needs additional time to evaluate the nature of the case, continue

                                            1
Case 9:19-cr-80056-RKA Document 26 Entered on FLSD Docket 05/10/2019 Page 2 of 4



          developing the theory of defense, and also discuss with Ms. Zhang any

          possible resolutions to the case.

       2. Additionally, undersigned counsel has not yet received her own official

          translations for what has thus far been identified as the critical evidence in

          the case. Obtaining our own translations of evidence is essential for

          accuracy and due diligence purposes, and once the translations are

          returned, the parties may be able to agree to transcripts, pursuant to

          paragraph 7 of the Court’s Order Setting Trial Date at D.E. 18.

       3. By virtue of filing this motion, undersigned counsel would submit that

          speedy trial should be tolled for the period of time from this filing to the

          new requested trial date 60 days from the current trial date.

       4. Today, May 10, 2019, undersigned counsel spoke with AUSA Rolando

          Garcia by telephone, and the Government has no objection to this motion.

          The Government would agree to extend all pretrial deadlines, the calendar

          call, and the trial for a period of 60 days from their current setting.




                                              2
Case 9:19-cr-80056-RKA Document 26 Entered on FLSD Docket 05/10/2019 Page 3 of 4



        WHEREFORE, Defendant respectfully requests this Court to grant the

  above-styled motion and continue the pretrial deadlines, calendar call, and trial for a

  period of 60 days.


                                          Respectfully submitted,

                                          MICHAEL CARUSO
                                          Federal Public Defender

                                          s/ Kristy Militello
                                          Kristy Militello
                                          Assistant Federal Public Defender
                                          Attorney for the Defendant
                                          Florida Bar No. 0056366
                                          450 South Australian Avenue, Suite 500
                                          West Palm Beach, Florida 33401
                                          (561) 833-6288 - Telephone
                                          Kristy_Militello@fd.org




                                            3
Case 9:19-cr-80056-RKA Document 26 Entered on FLSD Docket 05/10/2019 Page 4 of 4



                             CERTIFICATE OF SERVICE

        I hereby certify that on May 10, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record via transmission of Notices

  of Electronic Filing generated by CM/ECF or in some other authorized manner for

  those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.

                                         s/ Kristy Militello
                                         Kristy Militello




                                            4
